Citation Nr: 0831670	
Decision Date: 09/16/08    Archive Date: 09/22/08	

DOCKET NO.  96-36 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for the postoperative 
residuals of internal derangement of the right knee with 
traumatic arthritis, evaluated as 10 percent disabling prior 
to October 10, 1996 and 20 percent disabling thereafter.  

2.  Entitlement to an increased rating for recurrent major 
depression, evaluated as 70 percent disabling prior to 
July 19, 2002 and 50 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to 
December 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a March 2008 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a December 2006 decision of the Board denying 
entitlement to an evaluation in excess of 10 percent for the 
postoperative residuals of internal derangement of the right 
knee with traumatic arthritis prior to October 10, 1996; a 
current evaluation in excess of 20 percent for the 
postoperative residuals of internal derangement of the right 
knee with traumatic arthritis; an evaluation in excess of 
70 percent for recurrent major depression prior to July 19, 
2002; and a current evaluation in excess of 50 percent for 
recurrent major depression.  In so doing, the Court remanded 
the veteran's case to the Board for action consistent with 
instructions contained in a March 2008 Joint Motion for 
Partial Remand.  The case is now, once more, before the Board 
for appellate review.  

The Board notes that, in a rating decision of January 2007, 
the RO granted a 70 percent evaluation for recurrent major 
depression prior to July 19, 2002, thereby effectuating the 
Board's December 2006 decision.  Significantly, during the 
course of the aforementioned Joint Motion for Partial Remand, 
it was respectfully requested that the Court not disturb the 
Board's decision finding that the appellant was entitled to a 
70 percent evaluation for recurrent major depression prior to 
July 19, 2002.  Accordingly, as per the RO's aforementioned 
action, the veteran has been awarded a 70 percent evaluation 
for her service-connected psychiatric disorder for the period 
prior to July 19, 2002.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran in this case seeks an increased evaluation for 
her service-connected right knee disability, as well as for 
recurrent major depression.  

In that regard, at the time of the aforementioned Joint 
Motion for Partial Remand, it was noted that a remand of the 
veteran's case was required due to the VA's failure to comply 
with its duty to assist.  More specifically, the record 
apparently showed that the appellant had reported to a VA 
psychiatrist that she had been awarded Social Security 
disability benefits on or about June 2005.  However, based on 
a review of the file, it appeared that the VA had not 
attempted to obtain the veteran's Social Security 
Administration (SSA) records, which (records) could very 
possibly be relevant to her claims.  While the basis of the 
veteran's Social Security disability award was not known, the 
record showed that the appellant's primary disabilities were 
psychiatric and orthopedic in nature, and both depression and 
a right knee disability were service connected.  Accordingly, 
medical records on which the Social Security disability award 
had been based might arguably contain relevant evidence 
concerning the issues on appeal.  Significantly, where VA has 
actual notice that the appellant is receiving disability 
benefits from the Social Security Administration, the duty to 
assist requires that VA obtain a copy of the decision and any 
supporting medical records upon which the award was based.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Finally, based on the evidence of record, it would appear 
that the veteran last underwent a VA orthopedic examination 
for compensation purposes in October 2005, approximately 
three years ago, while the most recent VA psychiatric 
examination was conducted in December 2004, almost four years 
ago.  Under the circumstances, the Board is of the opinion 
that additional, more contemporaneous examinations would be 
appropriate, in particular, given that a portion of the 
veteran's appeal involves her potential entitlement to 
current increased evaluations.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992); see also VAOPGCPREC 11-95 (April 7, 1995).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should contact the Social 
Security Administration, with a request 
that they provide a copy of their 
decision regarding the veteran's claim 
for disability benefits.  Any medical 
records utilized in the award of Social 
Security disability benefits should 
likewise be requested.  Once obtained, 
all such information and records should 
be made a part of the veteran's claims 
folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2005, the date of 
the most recent pertinent evidence of 
record, should also be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran and her 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
additional VA orthopedic and psychiatric 
examinations in order to more accurately 
determine the current severity of her 
service-connected right knee disability 
and psychiatric disorder.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examinations, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination or 
examinations without good cause may have 
an adverse affect on her claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the orthopedic 
examination, the examiner specifically 
comment regarding the severity of the 
veteran's service-connected right knee 
disability, to include any and all 
limitation of range of motion, as well as 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  The examiner 
should also discuss factors associated 
with disability, such as objective 
indications of pain or pressure on 
manipulation.  Finally, the examiner 
should inquire as to whether the veteran 
experiences flare-ups associated with her 
service-connected right knee disability.  
To the extent possible, any additional 
limitation of motion attributable to such 
flare-ups should be described.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

4.  Thereafter, the RO should review the 
veteran's claims for increased 
evaluations for her service-connected 
right knee disability and psychiatric 
disorder.  Should the benefits sought on 
appeal remain denied, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the most recent SSOC 
in January 2006.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

